DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,030,789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 5-8, 12-15 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior arts of record, alone or in combination, disclose the claim as amended. In particular, none of the prior arts of record, alone or in combination, disclose
causing display of a presentation of the translated text string, the presentation of the translated text string comprising a display of an avatar and a text bubble, the avatar comprising a set of attributes based on at least the user account.
Claims 5-7 are allowed for depending from claim 1.
Claim 8 is allowed similar to claim 1, for reciting similar subject matter as claim 1.
Claims 12-14 are allowed for depending from claim 8.
Claim 15 is allowed similar to claim 1, for reciting similar subject matter as claim 1.
Claims 19-20 are allowed for depending from claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/JITESH PATEL/Primary Examiner, Art Unit 2616